Title: To John Adams from Joseph Palmer, 19 June 1775
From: Palmer, Joseph
To: Adams, John


     
      Cambridge, 19th June 1775
      My dear Friend
     
     I thank you for your Several favors, the last of which, the 10th Inst., I just now received. I have not had time to write, and thro’ abundant business my health has Sometimes been reduced; I now write in Committee of Safety, a few lines at a time as I can; all the business in this Committee has been done by only 6 or 7 Members, upon whom it has fallen very heavy, public business having pressed upon us very hard.
     To see the distress occasioned by the late measures of Administration is enough to melt a heart of adamant; Carts are continually passing in every direction from the Sea-Coast, loaded with Beds, Chairs, Pots, Kettles, and a thousand &ca’s, with Women and Children in the midst. Great part of the Sea Coast is thin’d of Inhabitants, and most people have removed their most valuable effects. Mr. Cranch’es Family, and mine, are yet at Vertchild’s House; they visit Germantown now and then: I have been with my family only 2 Nights since the 20th March.
     You received from Congress the particulars of the battle of Lexington; Since which the affair of Noddles Island (and several other smaller Skirmishes) has taken place; in all which, we had greatly the advantage; accounts of which you have doubtless received. But on Saturday last, the 17th, the Regulars attacked us upon one of the Charlestown Hills, where we had begun to entrench, and obliged us to retreat, by means of their Ships and Floating Batterys, we having no large Cannon to match theirs; the Cannon we cou’d have had, if we had had Gunpowder enough to Spare, but we had not more than sufficient for the Field Pieces and Musquetry; however, the Enemy have not much to boast; for tho’ they kept the Field, and took from us 4 or 5 pieces, 3 Pounders, yet they lost, by the best accounts we can yet obtain, about 500 kill’d and wounded, and among the former are, as we have reason to believe, several officers of distinction: our loss in numbers is not great, by the best accounts we yet have, about 60 or 70 kill’d and missing; but —— among these is —— what Shall I say! how Shall I write the name of our worthy Friend, the great and good Dr. W——. You will hear by others who will write tomorrow, such particulars as I am not possessed of: Soon after the Regulars landed, they Set Fire to the Town of Charlestown, and that day, yesterday and this Day they have consumed most of the Houses as far as Penny-Ferry; and they have possession of all that part of Charlestown, and are encamped upon Bunker’s Hill; and we are encamped upon Prospect Hill, Winters Hill, and at the Bridge leading to Inman’s, Phips’s &c. Yesterday and this day, they have Cannonnaded us, but to no purpose; and our people, by Small Parties have picked off some of their out Guards: We expect another action very soon. Do send us Powder, and then we Shall, by the blessing of Heaven, soon destroy this Hornets Nest. This put me in mind of Saltpetre: J Greenleaf Esqr, and Messrs. John Peck and Wm. Frobisher, are now, by encouragement from Congress, gone to Brookfield, upon Colo. Foster’s Estate, where is supposed to be a very large Bed of fine Earth, such as is described to be in the E. Indies, Strongly impregnated with Nitre: The like is discovered in Several other places. I must beg you to Send the best process of making it. Adieu my dear Friend, and assure Messrs. Hancock, Adams, Paine, &c, that I shou’d be glad to hear often, how, what, and all about the Political World in which I am deeply engaged; and that I remain Your and Their Sincere Friend and very humble Servt.
     
      J: Palmer
     
     
     Earth dug up from under a Stable, put into a Tub, as ashes for Lye. Filled with Water. Stand 24 Hours. Then leaked off Slowly. Then boil’d for one Hour. Then run thro another Tub full of ashes. i.e. filtrated thro the ashes a Small Quantity, not to stand. Then put into a Kettle and boiled, untill it grows yellow. Then drop it on a cold stone or cold Iron, and it will christallise for a Proof. Then set it by in Trays in cool Places. Then it will christallise. And the Salt Petre is formed.
    